—Appeal from a judgment of the County Court of Albany County (Keegan, J.), rendered November 20, 1992, convicting defendant upon his plea of guilty of the crime of burglary in the first degree.
In our view, defendant, having failed to move to withdraw *903his plea or vacate his judgment of conviction, has not preserved for appeal his challenge to the validity or sufficiency of the plea allocution. In any event, our examination of the record reveals that defendant’s plea of guilty and his waiver of his right to appeal were not coerced and were instead knowingly, voluntarily and intelligently made. Moreover, we find that defendant’s right to the effective assistance of counsel was not violated at any stage of these proceedings. The remaining arguments raised by defendant have been examined and found to be unpersuasive.
Cardona, P. J., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.